Case 2:20-cv-04386-ODW-RAO Document 1-3 Filed 05/14/20 Page 1 of 51 Page ID #:65




  -10
  Ex. 1
Case 2:20-cv-04386-ODW-RAO Document 1-3 Filed 05/14/20 Page 2 of 51 Page ID #:66



 1    at 615 S. La Fayette Park Place in the City of Los Angeles, State of California, County of Los Angeles

 2    (hereinafter “PROJECT”). The PROJECT is a three-story structure comprised of some forty-six (46)

 3    repurposed pre-manufactured steel shipping containers, a new walkway/hallway structure separating

 4    the container towers, and a new ensemble room.

 5    2.     PLAINTIFF is informed and believes and based thereon alleges that at all times herein

 6    mentioned and material hereto Defendant SG BLOCKS, INC. (hereinafter “SG BLOCKS”) was and

 7    is a Delaware Corporation organized and existing pursuant to the laws of the State of Delaware and

 8    engaged in a business for profit consisting of providing design and construction services for the

 9    PROJECT, and was doing business in the City of Los Angeles, State of California, County of Los

 10   Angeles.

 11   3.     PLAINTIFF is informed and believes and based thereon alleges that at all times herein

 12   mentioned and material hereto Defendant TETON BUILDINGS, LLC (hereinafter “TETON”) was

 13   and is a Texas Corporation organized and existing pursuant to the laws of the State of Texas and

 14   engaged in a business for profit consisting of designing and producing repurposed pre-manufactured

 15   steel shipping containers for the PROJECT, and was doing business in the City of Los Angeles,

 16   State of California, County of Los Angeles.

 17   4.     PLAINTIFF is informed and believes and based thereon alleges that at all times herein

 18   mentioned and material hereto that Defendant AVESI CONSTRUCTION, LLC (hereinafter

 19   “AVESI CONSTRUCTION”) was and is a New York Corporation organized and existing pursuant

 20   to the laws of the State of New York and engaged in a business for profit consisting of the

 21   construction, supervision of construction, and general contracting at the PROJECT, and was doing

 22   business in the City of Los Angeles, State of California, County of Los Angeles.

 23   5.     PLAINTIFF is informed and believes and based thereon alleges that at all times herein

 24   mentioned and material hereto that Defendant AMERICAN HOME BUILDING AND MASONRY

 25   CORP DBA AMERICAN HOME BUILDING (hereinafter “AMERICAN HOME BUILDING”)

 26   was and is a New York Corporation organized and existing pursuant to the laws of the State of

 27   California and engaged in a business for profit consisting of the construction, supervision of

 28   construction, and general contracting at the PROJECT, and was doing business in the City of Los

                                                 2
  -11                                  COMPLAINT FOR DAMAGES
  Ex. 1
Case 2:20-cv-04386-ODW-RAO Document 1-3 Filed 05/14/20 Page 3 of 51 Page ID #:67



 1    Angeles, State of California, County of Los Angeles.

 2    6.      PLAINTIFF is unaware of the true names, identities and capacities, whether individual,

 3    corporate, associate or otherwise of Defendants sued herein as DOES 1-1000, inclusive, and

 4    PLAINTIFF will amend this Complaint to allege their true names and capacities when ascertained.

 5    Each of the Defendants, including those identified by fictitious names, and at all times relevant, was

 6    acting for itself and/or as the agent, servant and employee of each of the co-defendants and is in

 7    some way liable and responsible to PLAINTIFF and breached duties to PLAINTIFF based on the

 8    facts herein alleged, and proximately caused injuries and damages to PLAINTIFF. PLAINTIFF is

 9    informed and thereon believes and based thereon alleges that the DOE defendants were involved in

 10   the design, planning, structural engineering, soils engineering, civil engineering, architecture,

 11   contracting, subcontracting, construction, supplying and/or manufacturing materials for

 12   construction, supervision of construction, and/or performing works of construction for the

 13   PROJECT, and were partners, agents, subcontractors, independent contractors, employees,

 14   subsidiaries, co-joint venturers, or in some other relationship with Defendants regarding the

 15   construction, supervision of construction and general contracting of the PROJECT.

 16                                       FIRST CAUSE OF ACTION

 17                                                NEGLIGENCE

 18                                  (PLAINTIFF vs. ALL DEFENDANTS)

 19   7.      PLAINTIFF repeats and realleges Paragraphs 1 through 6 inclusive, and incorporates

 20   the same as if set forth herein at length.

 21   8.      Defendants owed a duty of care to PLAINTIFF to plan, design, construct, build, modify,

 22   inspect, and manufacture the PROJECT pursuant to its applicable standard of care. Defendants

 23   breached this duty by so carelessly and negligently planning, constructing, modifying, inspecting,

 24   and/or performing work and services at the PROJECT so as to proximately cause defects and

 25   damages to the systems, building, and improvements. The defects include, without limitation and to

 26   various degrees, the following:

 27           A) Incomplete construction plans, design details, and engineering: Critical connection

 28               details not included in the plans and specifications; ADA requirements not detailed; four

                                                   3
  -12                                    COMPLAINT FOR DAMAGES
  Ex. 1
Case 2:20-cv-04386-ODW-RAO Document 1-3 Filed 05/14/20 Page 4 of 51 Page ID #:68



 1            separate structures built as one that have missing integration details.

 2         B) Structural defects: defects in walkway/hallway structures (all levels), ensemble room

 3            structure, and roof framing structure/s; defective construction assembly of the container

 4            stacking attachments and associated assemblies.

 5         C) Interior walls: defective construction of the wall framing includes improper attachments,

 6            missing structural hardware, and improper construction of firewalls.

 7         D) Plumbing defects: faulty installation of the plumbing systems include non-reaming of

 8            pipe, improper attachment of piping to structure, failure to properly install condensate

 9            drain lines, and failure to provide proper slope on drain lines.

 10        E) Electrical system defects: improperly installed components; lack of properly installed

 11           exterior waterproof systems; improperly installed wiring for fire systems and exit

 12           signage; and insecure ceiling lighting.

 13        F) HVAC system defects: improperly installed rooftop systems allow water to enter the

 14           structure through unit; ducting and improper penetrations through the roofing assembly

 15           causing water damage and bioorganic growth; duct systems lack proper components at

 16           fire wall penetrations; HVAC system as installed cannot be properly balanced;

 17           thermostats are improperly located.

 18        G) Roofing system defects: roof system installed improperly at the perimeter of the

 19           building; perimeter gutter system not properly integrated with roof membrane;

 20           penetrations throughout the roof system leak causing damage to the building interior;

 21           sheet metal flashing and counter flashing improperly installed.

 22        H) Walking decks not properly waterproofed and leak. Walking decks allow water

 23           intrusion into the building resulting in damage to the interior components, and resulting

 24           in bioorganic infestation causing damage to the PROJECT. Defective construction of

 25           the waterproofing and drainage systems of the walking decks.

 26        I) Building envelope/waterproofing defects: water leaks through the building envelope at

 27           horizontal transitions, vertical transitions, transition details where flashing is missing,

 28           unsealed penetrations, defectively installed and/or damaged waterproof membranes, and

                                              4
  -13                               COMPLAINT FOR DAMAGES
  Ex. 1
Case 2:20-cv-04386-ODW-RAO Document 1-3 Filed 05/14/20 Page 5 of 51 Page ID #:69



 1                the roof system. Exterior cement plaster finishes have defectively installed

 2                waterproofing system, causing leaks which allow moisture intrusion and cause decay to

 3                concealed framing and structural components and resulting bioorganic growth.

 4           J) Defective installation of the window assemblies: water leaks at the window flashing

 5                assemblies and penetrates the building’s envelope and its moisture resistive barrier

 6                causing damage to interior components and bioorganic growth.

 7           K) Plywood subfloor: defectively installed plywood subflooring causing cracking, buckling,

 8                and distortion of the interior floor sheathing. Significant sloping and deflection of floors

 9                indicative of defectively installed or missing attachments of floor sheathing to structural

 10               members. This has damaged the floor finishes that were installed and will damage any

 11               future installed hard floor finishes. Sheathing misaligned where two containers are

 12               joined together.

 13          L) Drywall defects: missing drywall and/or taping at draft stops.

 14          M) Fire barriers: missing fire putty at penetrations; improper wiring of fire controls; and

 15               improperly constructed firewalls.

 16          N) Bioorganic growth: leaks exist due to window assemblies, roofing system, HVAC

 17               systems, exterior finishes and penetrations. Building envelope improperly installed;

 18               leaks from walking deck assemblies; leaks from missing flashings; and leaks at container

 19               stacking transitions.

 20          O) Life safety: improperly installed and/or missing exit signs; bioorganic growth throughout

 21               structure at all levels; trip hazards and gaps adjacent to containers where things could be

 22               dropped onto lower walkways or a person/s could partially fall through.

 23   9.     Because of the carelessness and negligence of each of the Defendants, and as a proximate

 24   result thereof, PLAINTIFF has been damaged in the following ways, as well as others which will be

 25   inserted with leave of court when ascertained:

 26          A)      PLAINTIFF has been and will be forced to incur expenses for the completion/repairs

 27                  of the PROJECT to cure the incomplete work, damages, defects and/or deficiencies.

 28                  The exact amount of the damages is presently unknown but is excepted to exceed the

                                                    5
  -14                                     COMPLAINT FOR DAMAGES
  Ex. 1
Case 2:20-cv-04386-ODW-RAO Document 1-3 Filed 05/14/20 Page 6 of 51 Page ID #:70



 1                    sum of $2,400,000.00.

 2            B)      PLAINTIFF has been damaged through the diminution in value of the PROJECT.

 3                    PLAINTIFF is unaware of the precise amount of such damage but will establish such

 4                    amount at time of trial.

 5            C)      PLAINTIFF has been forced to retain expert consultants to analyze and determine

 6                    the method of repairing the aforementioned defects and damage. PLAINTIFF is

 7                    unaware of the precise amount of such damage but will establish such amount at

 8                    time of trial.

 9            D)      PLAINTIFF has been forced to hire a new contractor to complete the unfinished

 10                   work and correct the faulty work at the PROJECT. The cost is well in excess of the

 11                   price stated in the contract between PLAINTIFF and SG BLOCKS.

 12                                       SECOND CAUSE OF ACTION

 13                                      STRICT PRODUCTS LIABILITY

 14                           (PLAINTIFF vs. SG BLOCKS and TETON ONLY)

 15   11.     PLAINTIFF incorporates by reference all previous paragraphs of this complaint as

 16   though set forth in full herein.

 17   12.     SG BLOCKS and TETON and each of them, at all times herein mentioned, were in the

 18   business of designing and mass manufacturing, producing, distributing, selling and reselling and/or

 19   otherwise participated in the stream of commerce for the sale of repurposed pre-manufactured steel

 20   shipping containers in and within the County where the PROJECT is located, and selling them to

 21   members of the public at large.

 22   13.     Within the last ten years, SG BLOCKS and TETON, and each of them, sold and/or used for

 23   construction of the PROJECT in whole or in part the repurposed pre-manufactured steel shipping

 24   containers placed into the stream of commerce by SG BLOCKS and TETON.

 25   14.     PLAINTIFF purchased the repurposed pre-manufactured steel containers from SG BLOCKS

 26   and TETON and/or contracted with SG BLOCKS and TETON to construct the PROJECT out of

 27   same.

 28   15.     The PROJECT was and is defective and unfit for its intended purposes because SG

                                                   6
  -15                                    COMPLAINT FOR DAMAGES
  Ex. 1
Case 2:20-cv-04386-ODW-RAO Document 1-3 Filed 05/14/20 Page 7 of 51 Page ID #:71



 1    BLOCKS and TETON did not construct the PROJECT in a workmanlike/code-compliant manner as

 2    manifested by, but not limited to, numerous defects which have resulted in damage to the PROJECT

 3    and its component parts as set forth in Paragraph 8.

 4    16.     PLAINTIFF gave and/or attempted to give SG BLOCKS and TETON due and timely notice

 5    of the defective quality of the above-mentioned items.

 6    17.    Because of the defective conditions of the PROJECT as herein above alleged, PLAINTIFF

 7    has been specifically damaged as set forth in Paragraph 9.

 8    18.     SG BLOCKS and TETON and each of them as designers, mass producers, distributors,

 9    sellers and/or otherwise within the stream of commerce are strictly liable and responsible to

 10   PLAINTIFF for all damage suffered as a result of the above described incomplete work, damages,

 11   defects and deficiencies in the PROJECT.

 12                                         THIRD CAUSE OF ACTION

 13                                       STRICT PRODUCTS LIABILITY

 14                                        (COMPONENT PRODUCTS)

 15                                      (PLAINTIFF vs. DOES 1-200 ONLY)

 16   19.     PLAINTIFF incorporates by reference all previous paragraphs of this complaint as

 17   though set forth in full herein.

 18   20.     Does 1-200 (hereinafter COMPONENT PRODUCT MANUFACTURER DEFENDANTS)

 19   and each of them, at all times herein mentioned were in the business of designing, mass

 20   manufacturing, producing, distributing, selling and reselling the SUBJECT COMPONENT

 21   PRODUCTS, within the County where the PROJECT is located, for their installation into the

 22   PROJECT.

 23   21.     Within the last ten years, the COMPONENT PRODUCT MANUFACTURER

 24   DEFENDANTS and each of them, designed, developed, assembled, manufactured, marketed, mass

 25   produced, distributed, sold and resold the SUBJECT COMPONENT PRODUCTS and/or otherwise

 26   participated in the stream of commerce for the sale of the SUBJECT COMPONENT PRODUCTS

 27   that were installed into the PROJECT.

 28   22.     At all times herein mentioned and material hereto, COMPONENT PRODUCT

                                                     7
  -16                                      COMPLAINT FOR DAMAGES
  Ex. 1
Case 2:20-cv-04386-ODW-RAO Document 1-3 Filed 05/14/20 Page 8 of 51 Page ID #:72



 1    MANUFACTURER DEFENDANTS knew and intended that the PROJECT would be owned by a

 2    member or members of the public at large and used by them without further inspection for defects.

 3    23.    The SUBJECT COMPONENT PRODUCTS are finished consumer products.

 4    24.    COMPONENT PRODUCT MANUFACTURER DEFENDANTS sold the SUBJECT

 5    COMPONENT PRODUCTS.

 6    25.    SUBJECT COMPONENT PRODUCTS were installed into the PROJECT. Those

 7    SUBJECT COMPONENT PRODUCTS include, but are not limited to the following:

 8                  Repurposed steel containers, windows, exterior/interior door assemblies,

 9                  sliding glass doors, light fixtures, power distribution panels, HVAC units,

 10                 compressors, roof overlay and component parts, plumbing fixtures and/or

 11                 components, structural component parts, fire system components, elevator

 12                 and controls, and floor covering.

 13   26.    PLAINTIFF owns the PROJECT and by doing so purchased the SUBJECT COMPONENT

 14   PRODUCTS. At all times herein mentioned and material hereto, COMPONENT PRODUCT

 15   MANUFACTURER DEFENDANTS knew and intended that the PROJECT and the SUBJECT

 16   COMPONENT PRODUCTS would be purchased by the PLAINTIFF.

 17   27.    At the time each of the SUBJECT COMPONENT PRODUCTS left COMPONENT

 18   PRODUCT MANUFACTURER DEFENDANTS’ custody, control or possession, each SUBJECT

 19   COMPONENT PRODUCT was defective and unfit for its intended purposes because the SUBJECT

 20   COMPONENT PRODUCT contained defects in its design, parts, and/or materials used to

 21   manufacture it, and how it was manufactured, which resulted in foreseeable damage to the

 22   PROJECT.

 23   28.    The defects in the SUBJECT COMPONENT PRODUCTS’ design, parts and materials used

 24   to manufacture them, and how they were manufactured, existed at the time the SUBJECT

 25   COMPONENT PRODUCTS left the possession and control of COMPONENT PRODUCT

 26   MANUFACTURER DEFENDANTS and were and are common to each of the respective

 27   SUBJECT COMPONENT PRODUCTS.

 28   29.    Amongst other things, the defects in the SUBJECT COMPONENT PRODUCTS have

                                                8
  -17                                 COMPLAINT FOR DAMAGES
  Ex. 1
Case 2:20-cv-04386-ODW-RAO Document 1-3 Filed 05/14/20 Page 9 of 51 Page ID #:73



 1    caused water intrusion and penetration into the wall systems, cavities and the interior of the

 2    PROJECT and have caused resultant damage, including but not limited to:

 3             A)        Damage to interior drywall of the PROJECT;

 4             B)        Damage to perimeter wall systems of the PROJECT;

 5             C)        Damage to the wall systems, cavities and the interior of the PROJECT;

 6             D)        Damage to finished ceiling system;

 7             E)        Damage to light fixtures;

 8             F)        Damage to paint and interior finishes; and

 9             G)        Bioorganic growth.

 10            This intrusion and damage occurred in various locations of the PROJECT.

 11   30.      PLAINTIFF has also suffered the following damages in addition to all other damage alleged

 12   in this Complaint as follows:

 13            A)        PLAINTIFF will be forced to incur expenses for the restoration and repairs of the

 14   PROJECT to cure the damage, defects and/or deficiencies caused by the SUBJECT COMPONENT

 15   PRODUCTS. PLAINTIFF is unaware of the precise amount of such damage but will establish such

 16   amount at time of trial;

 17            B)        PLAINTIFF has been damaged through the cost to repair or replace the SUBJECT

 18   COMPONENT PRODUCTS. PLAINTIFF is unaware of the precise amount of such damage but will

 19   establish such amount at time of trial;

 20            C)        PLAINTIFF has been damaged through the diminution in value of the PROJECT

 21   caused by the SUBJECT COMPONENT PRODUCTS. PLAINTIFF is unaware of the precise

 22   amount of such damage but will establish such amount at time of trial; and

 23            D)        PLAINTIFF has been forced to retain expert consultants to analyze and determine the

 24   method        of     repairing    the    aforementioned         defective   SUBJECT    COMPONENT

 25   PRODUCTS. PLAINTIFF is unaware of the precise amount of such damage but will establish such

 26   amount at time of trial.

 27   31.    Because of the defective design and conditions of the SUBJECT COMPONENT

 28   PRODUCTS, as herein alleged, the defective SUBJECT COMPONENT PRODUCTS in the

                                                     9
  -18                                      COMPLAINT FOR DAMAGES
  Ex. 1
Case 2:20-cv-04386-ODW-RAO Document 1-3 Filed 05/14/20 Page 10 of 51 Page ID #:74



  1    PROJECT need to be removed and replaced with non-defective component products and the

  2    resultant damage to the PROJECT caused by the SUBJECT COMPONENT PRODUCTS must be

  3    repaired.

  4    32.     COMPONENT PRODUCT MANUFACTURER DEFENDANTS, and each of them, as

  5    manufacturers, mass producers, distributors and sellers of the SUBJECT COMPONENT

  6    PRODUCTS, and/or otherwise having placed their SUBJECT COMPONENT PRODUCTS within

  7    the stream of commerce, are strictly liable and responsible to PLAINTIFF for all damage(s)

  8    suffered as a result of the above described defects and deficiencies in the SUBJECT COMPONENT

  9    PRODUCTS.

  10                                     FOURTH CAUSE OF ACTION

  11                                        BREACH OF CONTRACT

  12                                 (PLAINTIFF vs. SG BLOCKS ONLY)

  13   33.     PLAINTIFF incorporates by reference all previous paragraphs of this complaint as though set

  14   forth in full herein.

  15   34.     PLAINTIFF entered into a written contract with SG BLOCKS pursuant to which SG BLOCKS,

  16   in exchange for payment of certain sums, agreed to construct and provide to PLAINTIFF a quality

  17   constructed PROJECT which was built in a workmanlike manner. (A true and correct copy of the

  18   contract is attached to this Complaint as Exhibit “A”).

  19   35.     PLAINTIFF has performed all conditions, covenants, and promises required by the contract in

  20   accordance with the terms and conditions of the contract.

  21   36.     SG BLOCKS has breached the contract as set forth herein by failing to construct the PROJECT

  22   in a workmanlike manner.

  23   37.     The PROJECT was defective and unfit for its intended purpose because SG BLOCKS did not

  24   construct the PROJECT in a workmanlike manner as manifested by, but not limited to, numerous defects

  25   and code violations which have resulted in damage to the PROJECT as set forth in Paragraph 8.

  26   38.     Because of SG BLOCKS’s breach and the defective conditions of the PROJECT as herein

  27   above alleged, PLAINTIFF has been damaged in the following ways as well as others which will be

  28   inserted with leave of court when ascertained:

                                                   10
   -19                                   COMPLAINT FOR DAMAGES
   Ex. 1
Case 2:20-cv-04386-ODW-RAO Document 1-3 Filed 05/14/20 Page 11 of 51 Page ID #:75



  1            A) PLAINTIFF was and will be forced to incur expenses for the completion and repairs to

  2                correct the defective and damaged work at the PROJECT. The exact amount of damages

  3                is presently unknown but is excepted to exceed the sum of $2,400,000.00.

  4            B) PLAINTIFF has been forced to hire a new contractor to complete the unfinished work

  5                and correct the faulty work at the PROJECT. The cost is well in excess of the price

  6                stated in the contract between PLAINTIFF and SG BLOCKS.

  7            C) PLAINTIFF has been forced to retain expert consultants to analyze and determine the

  8                defects and damages, as well as the method of repairing the aforementioned defects and

  9                damage. PLAINTIFF is unaware of the precise amount of such damage but will

  10               establish such amount at the time of trial.

  11           D) PLAINTIFF has been forced to retain attorneys to prosecute its claims against

  12               Defendants and PLAINTIFF is entitled to recover their attorney’s fees from SG

  13               BLOCKS as authorized by the provisions of the written contract. (A true and correct

  14               copy of the contract is attached to this Complaint as Exhibit “A”). PLAINTIFF is

  15               unaware of the precise amount of such damage but will establish such amount at the time

  16               of trial.

  17           E) PLAINTIFF has suffered other damages as a result of the defective conditions at the

  18               PROJECT. PLAINTIFF is unaware of the precise amount of such damages but will

  19               establish such amount at the time of trial.

  20                                       FIFTH CAUSE OF ACTION

  21                                 BREACH OF EXPRESS WARRANTY

  22                                  (PLAINTIFF vs. SG BLOCKS ONLY)

  23   39.     PLAINTIFF incorporates by reference all previous paragraphs of this complaint as though

  24   set forth in full herein.

  25   40.     SG BLOCKS expressly warranted through the contract and other documents that the subject

  26   PROJECT would be constructed, inspected, and manufactured in accordance with all applicable

  27   Federal, State and municipal laws, ordinances, rules and regulations and that the PROJECT would

  28   be structurally sound, free of all material defects and constructed for its intended purpose.

                                                   11
   -20                                   COMPLAINT FOR DAMAGES
   Ex. 1
Case 2:20-cv-04386-ODW-RAO Document 1-3 Filed 05/14/20 Page 12 of 51 Page ID #:76



  1    41.     PLAINTIFF relied on SG BLOCKS’s express representations.

  2    42.     SG BLOCKS breached said warranties in that the PROJECT was not properly constructed

  3    and is defective as set forth in Paragraph 9.

  4    43.     PLAINTIFF discovered the defective quality of the above listed items and others and

  5    PLAINTIFF thereafter gave SG BLOCKS due and timely notice of the defective quality of the

  6    above- mentioned items. SG BLOCKS refused to rectify said items.

  7    44.     The defects and damages were latent and were not reasonably apparent to PLAINTIFF. As

  8    a result of the foregoing acts or omissions by SG BLOCKS, PLAINTIFF has been damaged as set

  9    forth in Paragraph 38.

  10                                          SIXTH CAUSE OF ACTION

  11                               VIOLATION OF BUS & PROF CODE § 7031(b)

  12            (PLAINTIFF vs. SG BLOCKS, AVESI CONSTRUCTION and AMERICAN HOME

  13                                            BUILDERS ONLY)

  14   45.     PLAINTIFF incorporates by reference all previous paragraphs of this complaint as though

  15   set forth in full herein.

  16   46.     SG BLOCKS, AVESI CONSTRUCTION and AMERICAN HOMES BUILDERS engaged

  17   in the business of, or acted in the capacity of, a contractor on the PROJECT while performing

  18   services for HOLA under their contract. A valid contractor’s license was required to perform these

  19   services. SG BLOCKS, AVESI CONSTRUCTION and AMERICAN HOMES BUILDERS did not

  20   at all times hold a valid contractor’s license in accordance with Chapter 9 of the Business &

  21   Professions Code.

  22   47.     HOLA paid SG BLOCKS, AVESI CONSTRUCTION and AMERICAN HOMES

  23   BUILDERS for contractor services that SG BLOCKS, AVESI CONSTRUCTION and

  24   AMERICAN HOMES BUILDERS performed as required by the contract.

  25   ///

  26   ///

  27   ///

  28   ///

                                                   12
   -21                                   COMPLAINT FOR DAMAGES
   Ex. 1
Case 2:20-cv-04386-ODW-RAO Document 1-3 Filed 05/14/20 Page 13 of 51 Page ID #:77



  1           WHEREFORE, PLAINTIFF prays for judgment against the Defendants, and each of them,

  2    as follows:

  3                              FIRST, SECOND, THIRD, AND FOURTH,

  4                                         CAUSES OF ACTION:

  5           1.     For costs to complete the PROJECT, including the cost of restoration and repairs, in

  6                  excess of $4,000,000.00;

  7           2.     For costs of investigation;

  8           3.     For diminution of value of the PROJECT according to proof at time of

  9                  trial;

  10          4.     For expert fees and costs of suit;

  11          5.     For loss of use of the PROJECT;

  12          6.     For such other and further relief as the Court deems just and proper.

  13                                    SECOND, THIRD, FOURTH AND FIFTH,

  14                                        CAUSES OF ACTION:

  15                 For attorney’s fees against defendant SG Blocks, Inc. only.

  16                                     FIFTH CAUSE OF ACTION:

  17                 For restitution in excess of $4,200,000.00 pursuant to Business and Professions Code

  18                 section 7031(b).

  19
       DATED: April 17, 2020                               MILSTEIN JACKSON
  20                                                       FAIRCHILD & WADE, LLP
  21
                                                           _______________________________
  22                                                By:    Lee Jackson, Esq.
  23                                                       Jessica C. Foster, Esq.

  24                                                       Mark R. Hartney, Esq.
                                                           ALLEN MATKINS LECK GAMBLE &
  25                                                       NATSIS, LLP

  26                                                       Attorneys for Plaintiff, HOLA Community
                                                           Partners, a California Non-Profit Corporation
  27

  28
                                                  13
   -22                                  COMPLAINT FOR DAMAGES
   Ex. 1
Case 2:20-cv-04386-ODW-RAO Document 1-3 Filed 05/14/20 Page 14 of 51 Page ID #:78



                                          DEMAND FOR JURY TRIAL
  1

  2          Plaintiffs hereby demand a trial by jury as to all issues properly so tried.

  3
       DATED: April 17, 2020                                MILSTEIN JACKSON
  4                                                         FAIRCHILD & WADE, LLP

  5
                                                            _______________________________
  6                                                 By:     Lee Jackson, Esq.
                                                            Jessica C. Foster, Esq.
  7
                                                            Mark R. Hartney, Esq.
  8                                                         ALLEN MATKINS LECK GAMBLE &
                                                            NATSIS, LLP
  9
                                                            Attorneys for Plaintiff, HOLA Community
  10                                                        Partners, a California Non-Profit Corporation
  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28
                                                 14
   -23                                 COMPLAINT FOR DAMAGES
   Ex. 1
Case 2:20-cv-04386-ODW-RAO Document 1-3 Filed 05/14/20 Page 15 of 51 Page ID #:79




                    EXHIBIT A


   -24
   Ex. 1
Case 2:20-cv-04386-ODW-RAO Document 1-3 Filed 05/14/20 Page 16 of 51 Page ID #:80




                 CONSTRUCTION AND DELIVERY AGREEMENT

                                by and between

                                SG Blocks, Inc.

                                         and

    HOLA Community Partners, a California Non-Profit Corporation

                                    for the

                             Heart of Los Angeles

                 Performing Arts and Enrichment Center Project

                                     Dated

                                 1 June, 2017




   D-2067583.3                       1




   -25
   Ex. 1
Case 2:20-cv-04386-ODW-RAO Document 1-3 Filed 05/14/20 Page 17 of 51 Page ID #:81




                                        Contents
   SECTION 1. APPOINTMENT & TERM                                             4
   SECTION 2. INDEPENDENT CONTRACTOR                                         5
   SECTION 3. SERVICES                                                       5
   SECTION 4. COMPENSATION, INVOICING AND PAYMENTS                           6
   SECTION 5. CONFIDENTIALITY                                                6
   SECTION 6. INTELLECTUAL PROPERTY OWNERSHIP                                8
   SECTION 7. EXPENSES                                                       8
   SECTION 8. RIGHT OF TERMINATION                                           8
   SECTION 9. ASSIGNMENT                                                     9
   SECTION 10. ENTIRE AGREEMENT                                              9
   SECTION 11. NOTICES                                                       9
   SECTION 12. SEVERABILITY                                                  9
   SECTION 13. DISCLAIMER OF WARRANTIES AND HOLD HARMLESS                   10
   SECTION 14. HEADINGS                                                     10
   SECTION 15. WAIVER / FAXED COPIES                                        10
   SECTION 16. FULL POWER                                                   11
   SECTION 17. GOVERNING LAW / JURISDICTION / VENUE                         11
   SECTION 18. INSURANCE                                                    11
   EXHIBIT A
   EXHIBIT B
   EXHIBIT C
   EXHIBIT D
   EXHIBIT E
   EXHIBIT F
   EXHIBIT G
   EXHIBIT H




   D-2067583.3                          2




   -26
   Ex. 1
Case 2:20-cv-04386-ODW-RAO Document 1-3 Filed 05/14/20 Page 18 of 51 Page ID #:82



                          CONSTRUCTION AND DELIVERY AGREEMENT


           THIS CONSTRUCTION AND DELIVERY AGREEMENT (the “Agreement”) is made and
   entered into as of the first day of June 2017 (the “Effective Date”) by and between SG Blocks,
   Inc., a Delaware corporation, with a principal office located at 912 Bluff Road, Brentwood, TN
   37027 (“SG BLOCKS” or “SGB”) and HOLA Community Partners, a California Non-Profit
   Corporation for the HOLA Performing Arts and Enrichment Center Project with a principal office
   located at 615 S. La Fayette Park Place, Los Angeles, CA 90057(hereinafter “CLIENT”). Each
   of SG BLOCKS and the CLIENT is referred to individually (as a “Party”) and they are
   collectively (referred to as the “Parties”).

                                           RECITALS

          WHEREAS, SG BLOCKS provides sustainable building systems and structures through
   conversion or modification of cargo shipping containers, intermodal container components and
   prefabricated conventional panel systems (“Systems”);

           WHEREAS, CLIENT seeks to engage SG BLOCKS and SG BLOCKS wishes to accept
   such engagement to provide Systems and design, engineering, fabrication and logistics Related
   Services that meet all code requirements in order to obtain Certificate of Occupancy pursuant to
   this Agreement for the HOLA Performing Arts and Enrichment Center and the exhibits
   hereto;

           WHEREAS, SG BLOCKS, as a Design-Builder, has provided a price for the fabrication
   and installation pursuant to this Agreement and the exhibits hereto, in addition to the design
   services performed under a separate contract with CLIENT, such that the building will be
   constructed by SG BLOCKS to meet all code requirements in order for SG BLOCKS to obtain
   Certificate of Occupancy for CLIENT. ;

            WHEREAS, CLIENT has retained Balfour Beatty Construction, Inc. as the site contractor
   who will be performing site-related work at the project site concurrently with SG BLOCKS’ onsite
   scope work, as set forth in Exhibit H and attached hereto. SG BLOCKS shall coordinate onsite
   activities with the site contractor during delivery, installation and inspections. SG BLOCKS shall
   fully cooperate with the site contractor while working on the project site;

           WHEREAS, SG BLOCKS hereby accepts such engagement according to the terms and
   conditions contained herein;

          WHEREAS, the foregoing recitals are true and correct and are incorporated herein by
   reference.

          NOW THEREFORE, in consideration of the mutual covenants and promises herein
   contained and other good and valuable consideration, the Parties hereto agree as follows:

   Section 1. Appointment & Term

   CLIENT hereby hires SG BLOCKS to provide the Systems and perform the Related Services
   from the Effective Date and continuing through the completion of the milestones described on
   Exhibit C attached hereto (the “Term”).


   D-2067583.3                                 3




   -27
   Ex. 1
Case 2:20-cv-04386-ODW-RAO Document 1-3 Filed 05/14/20 Page 19 of 51 Page ID #:83



   Section 2. Independent Contractor

   In furnishing the Services pursuant to this Agreement, SG BLOCKS shall, at all times, be acting
   as an independent contractor and this Agreement shall not be construed to create any
   partnership, joint venture or employer-employee relationship between the Parties or their agents
   or employees. SG BLOCKS acknowledges and agrees that SG BLOCKS shall not be an
   employee of CLIENT, and will not, by reason of this Agreement or the Services hereunder, be
   entitled to participate in or to receive any benefits or rights under any of CLIENT’s employee
   benefit plans, including, without limitation, company employee insurance, pension, savings,
   stock bonus, and security plans. SG BLOCKS agrees to pay all payroll and other SG BLOCKS
   employee taxes, benefits and other obligations of SG BLOCKS. CLIENT acknowledges and
   agrees that CLIENT shall not be an employee of SG BLOCKS, and will not, by reason of this
   Agreement or the Services hereunder, be entitled to participate in or to receive any benefits or
   rights under any of SG BLOCKS’ employee benefit plans, including, without limitation, company
   employee insurance, pension, savings, stock bonus, and security plans. CLIENT agrees to pay
   all payroll and other CLIENT employee taxes, benefits and other obligations of CLIENT.

   SG BLOCKS understands that the construction of the project described in this Agreement may
   be considered “public work” within the meaning of section 1720.2 of the California Labor Code,
   and therefore agrees, to the extent that the construction of the project is determined to be
   “public work,” that all workers employed for the on-site construction work of the project shall be
   paid not less than the general prevailing rate of wages for work of a similar nature in the Los
   Angeles area. If any other “public works” requirements are involved, SG Blocks reserves the
   right to seek additional compensation to the extent such costs are not assumed in SG Blocks
   compensation under this Agreement. To the extent that the construction of the project is
   determined to be ‘’public work’’, SG BLOCKS and its subcontractors performing work onsite are
   required to submit certified payroll records (CPRs) to the Labor Commissioner using the
   Department of Industrial Relation’s (DIR) electronic certified payroll reporting system. If it is
   determined that the project is not ‘’public work’’ then SG BLOCKS shall submit a deductive
   change order to CLIENT for prevailing wages in the credit amount of ($203,000.00) to the
   contract sum (less the amount of prevailing wages already paid or committed).

   The Parties acknowledge and agree that all right, title and interest in and to the SG Blocks
   System and all designs, plans, specifications, drawings, materials and documentation provided
   by SG BLOCKS hereunder (“SG Materials”), including any and all copyrights, trademarks, trade
   secrets, trade names, trade dress, patents and other intellectual property rights in and to the SG
   Materials, belong exclusively and solely to SG BLOCKS. SG BLOCKS reserves all rights to the
   SG Blocks Materials, and CLIENT shall not use the SG Blocks Materials except as specifically
   set forth in this Agreement without the written prior approval of SG BLOCKS.

   Section 3. Services

   SG BLOCKS shall provide the Systems and Related Services (collectively, the “Related
   Services”), set forth on Exhibit A attached hereto, in accordance with the prices, plans,
   timeframes and agreed upon materials list as outlined in Exhibit B and Exhibit E attached
   hereto.

   Subject to (i) Client’s fulfillment of its obligations under this Agreement, including but not limited
   to making all of its payment obligations and (ii) any materialmen, landlord, or other statutory
   liens that may arise, upon Client’s full performance of its obligations under this Agreement and

   D-2067583.3                                   4




   -28
   Ex. 1
Case 2:20-cv-04386-ODW-RAO Document 1-3 Filed 05/14/20 Page 20 of 51 Page ID #:84



   the release of the retainage, Client shall have all right, title, and interest to the structure, except
   as to intellectual property interests or as otherwise contemplated in this Agreement.

   SG BLOCKS shall fulfill its obligation under this Agreement in accordance with the schedule of
   performance set forth in Exhibit D attached hereto.

   SG BLOCKS agrees to comply with Cal OSHA safety standards. As a condition of this Agreement,
   SG BLOCKS will provide a detailed Safety Plan to CLIENT for review and acceptance prior to any
   material delivery or on-site construction activity within the contracted Scope of Work of SG BLOCKS, in
   accordance with Exhibit F attached hereto.

   Section 4. Compensation, Invoicing and Payments

   CLIENT shall compensate SG BLOCKS for the Services as more particularly set forth in Exhibit
   C attached hereto. CLIENT shall make payment, when due, upon receipt of invoice, in
   accordance with the following terms:

           a.      Payment terms will be 100% (less 10% retention) net thirty (30) days on all
   approved invoiced amounts. CLIENT shall notify SG BLOCKS within fifteen (15) business days
   after receipt of an invoice if it disputes all or some element of the invoice. CLIENT and SG
   BLOCKS shall promptly attempt to effect a resolution of any dispute. Notwithstanding the
   foregoing, CLIENT shall pay the undisputed portion of any invoice. CLIENT may withhold
   payment of only that portion of an invoice disputed by CLIENT in good faith until the dispute has
   been resolved.
          b.     Should CLIENT fail to pay SG BLOCKS all amounts (other than any amounts
   under dispute) under an invoice when such amounts are due, SG BLOCKS may, at its option
   and upon the provision of ten (10) business days written notice to CLIENT, stop work.

   CLIENT agrees to pay interest on (i) all amounts invoiced and not paid or objected to in writing
   for valid cause, within forty-five (45) days from date of invoice and (ii) all amounts not paid due
   to any “stop work” resulting from the acts or omissions of CLIENT, at the rate of eighteen (18)
   percent per annum (or the maximum interest rate permitted by applicable law), until paid or until
   such stop work order is lifted. CLIENT agrees to pay SG BLOCKS the cost of collection of all
   amounts due and unpaid after sixty (60) days, including court costs and reasonable attorney's
   fees. All payments to SG BLOCKS are net of all taxes and fees, including but not limited to, SG
   BLOCKS’ income taxes. As part of this Agreement, SG BLOCKS shall pay all sales taxes on
   initial purchase and acquisition of raw materials for fabrication. However, while it is assumed
   that additional California State or Local Los Angeles Sales or Use Tax fees on the finished
   product or resale of finished product to CLIENT will not apply, such possible Sales or Use Taxes
   or other additional jurisdictional fees are not included in the contract price.

   Section 5. Confidentiality

   5.1 The Parties agree that the following is deemed “Confidential Information” under this
   Agreement:

                  a.      The terms and conditions of this Agreement

                  b.      Any information, documentation, technical specifications, designs,
   production details and other proprietary technology and information disclosed from one Party to
   the other in connection with the Systems and/or Related Services.
   D-2067583.3                                   5




   -29
   Ex. 1
Case 2:20-cv-04386-ODW-RAO Document 1-3 Filed 05/14/20 Page 21 of 51 Page ID #:85




   5.2     The receiving Party, except as may otherwise be mutually agreed upon in writing; shall:

                   a.     Hold the Confidential Information in confidence, exercising a degree of
   care not less than the care used by the receiving Party to protect its own proprietary or
   confidential information that it does not wish to disclose, which in no event shall be less than
   reasonable care:

                   b.     Restrict disclosure of the Confidential Information solely to those
   directors, officers, employees, and/or agents/consultants with a need to know, and not disclose
   it to any other person without the prior written consent of the disclosing Party; and

                   c.    Advise those persons to whom the Confidential Information is disclosed of
   their obligations assumed herein; and

                  d.    Use the Confidential Information only for the purpose of providing the
   Systems and/or Related Services or otherwise carrying out the receiving Party’s obligations
   under this Agreement.

   5.3     The receiving Party shall not use the Confidential Information for any purpose
   detrimental to the disclosing Party’s interests, including but not limited to circumvention to enter
   into any type of business relationship with any entity or individual identified from the Confidential
   Information, competing with disclosing Party or assisting others in competing with disclosing
   Party, directly or indirectly, in any way.

   5.4     The obligations of the receiving Party specified in paragraphs 5.2 and 5.3 shall not apply
   to any information or materials:

                  a.       That were independently developed by the receiving Party or lawfully
   received free of restrictions from another source having the right to so furnish the same; or

                b.     That have become generally available to the public without breach of this
   Agreement by the receiving Party; or

                  c.      Which at the time of disclosure to the receiving Party were known to the
   receiving Party to be free of restrictions as evidenced by documentation in the receiving Party’s
   possession; or

                  d.      Which are disclosed pursuant to the requirement of a governmental
   agency or any law requiring thereof (including without limitation for the purposes of obtaining
   permitting approvals), or in the course of a litigation, proceeding, or other legal activity; provided
   that the receiving Party provides the disclosing Party with prior written notice of any such
   potential disclosure within a reasonable time so as to allow the disclosing Party to take
   measures to prevent the disclosure of said Information.

   5.5      The Confidential Information shall remain the property of the disclosing Party and, upon
   the reasonable request of the disclosing Party at any time, or in the event the Parties cease
   doing business together and this Agreement is terminated, the receiving Party shall promptly
   return or destroy all the Confidential Information, that it received from the disclosing Party, along
   with all copies which it made, within two weeks of any such request or termination.


   D-2067583.3                                   6




   -30
   Ex. 1
Case 2:20-cv-04386-ODW-RAO Document 1-3 Filed 05/14/20 Page 22 of 51 Page ID #:86



   5.6     SG BLOCKS shall be allowed to publish, other than Confidential Information, any
   material related to the Systems and/or Related Services delivered to CLIENT, in SG BLOCKS’
   portfolio of projects. SG BLOCKS will be allowed to photograph the completed project that used
   the Systems and/or Related Services for inclusion in its portfolio for use in marketing.

   5.7    Any documents prepared by SG BLOCKS in connection with the Systems and/or
   Related Services are considered Confidential Information. These documents shall be used
   solely with respect to the transactions contemplated by this Agreement and, unless provided
   otherwise, SG BLOCKS shall be deemed the author of these documents and shall retain all
   common law, statutory and other reserved rights, including all copyrights in and to the
   documents. CLIENT shall not use these or any other documents provided by SG BLOCKS for
   other projects, either directly or through a third party, except by agreement in writing and with
   appropriate compensation to SG BLOCKS as determined by SG BLOCKS at its sole and
   absolute discretion. CLIENT shall insure that its contractors, subcontractors and consultants all
   adhere to the terms of this Agreement.

   Section 6. Intellectual Property Ownership

   6.1     CLIENT acknowledges and agrees that the trademark SG BLOCKS, any and all logos or
   other indicia used by SG BLOCKS, belong exclusively to SG BLOCKS. CLIENT shall not use
   the SG BLOCKS trademark or logos, or any trademark or logo confusingly similar thereto, in
   any manner without the prior written consent of SG BLOCKS.

   6.2     In the event CLIENT contributes any ideas, suggestions or changes to the SG Materials,
   strategy, working processes, or development, CLIENT acknowledges and agrees that the any
   such ideas, suggestions or changes, including all copyrights, trademarks, and other intellectual
   property therein, shall belong exclusively to SG BLOCKS. CLIENT shall assign any of its rights
   in such materials to SG BLOCKS and perform all other reasonable, lawful acts to effectuate the
   intent of this paragraph. CLIENT agrees that SG BLOCKS has the right, in its sole discretion, to
   use photographs or other depictions of any project involving the use of the Services.

   Section 7. Expenses

   If required to incur additional expenses beyond the initial scope of work detailed in the Exhibits,
   CLIENT shall reimburse SG BLOCKS for all reasonable pre-approved in writing business
   expenses beyond what have been included in the Exhibits attached hereto including, but not
   limited to, travel and out-of-pocket expenses incurred by SG BLOCKS in its performance of the
   Related Services that may result from delays at no fault to SG BLOCKS

   Section 8. Right of Termination

   8.1 If there is a material default by either Party in the performance of the terms and conditions
   of the Agreement and such default shall continue for a period of twenty (20) days after receipt
   by the defaulting Party of written notice thereof from the non-defaulting Party (setting forth in
   detail the nature of such default), then this Agreement shall terminate at the option of the non-
   defaulting Party as of the 21st day following the receipt of such written notice; provided,
   however, that if such default is not reasonably susceptible of cure within such 20-day period,
   and provided that the defaulting Party is diligently pursuing a cure, then such Agreement shall
   not terminate unless the defaulting Party fails to complete the cure or discontinues its diligent
   cure efforts (in which case the Agreement shall terminate immediately upon written notice from
   the non-defaulting Party).
   D-2067583.3                                  7




   -31
   Ex. 1
Case 2:20-cv-04386-ODW-RAO Document 1-3 Filed 05/14/20 Page 23 of 51 Page ID #:87



   8.2     If either Party shall have been adjudicated bankrupt, or shall have made an assignment
   for the benefit of or entered into a composition with its creditors, or if a receiver shall be
   appointed for it, and such adjudication, appointment or assignment has not been dismissed or
   removed within fifteen (15) days, such termination to be effective immediately upon the
   expiration of such fifteen (15) day period.

   8.3     In the case of termination by CLIENT for convenience, SG Blocks will, with appropriate
   documentation, be entitled to payment for all work and costs incurred prior to termination date
   plus a 15% markup. In the case of termination due to SG BLOCKS’ default of their contractual
   obligations, SG BLOCKS shall be entitled to payment for all work and costs incurred prior to
   termination date with no markup allowed.

   Section 9. Assignment

   Either Party may assign this Agreement or the obligations hereunder with the prior written
   consent of the other Party, such consent not to be unreasonably withheld, conditioned or
   delayed.

   Section 10. Entire Agreement

   This Agreement contains the entire understanding between the Parties hereto with respect to
   the transactions contemplated hereby. This Agreement may be amended only by an instrument
   in writing signed by both Parties. This Agreement supersedes any and all prior written or oral
   understandings of any nature whatsoever between the parties hereto with respect to the
   transactions contemplated hereby. This Agreement may be executed in counterparts, each of
   which shall be deemed to be an original, but all of which shall constitute one and the same
   instrument. Each Party has had an opportunity to comment on the Agreement and negotiate
   the terms and conditions and no inferences shall be made as to the drafting of the Agreement. A
   PDF or facsimile of the signed Agreement shall be deemed an original for all purposes.

   Section 11. Notices

   Unless otherwise provided herein, all notices and communications hereunder shall be in writing
   and shall be deemed to have been duly given one (1) day after delivery to an internationally
   recognized overnight delivery courier. Transmission by facsimile or email/scan are acceptable
   forms of communication. Any Party hereto may, by written notice to the other Party, change its
   address for notices hereunder. The addresses and facsimile numbers for such notices shall be
   as follows:

   For notices and communications to CLIENT:

           Anthony Brown
           615 S. La Fayette Park Place
           Los Angeles, CA 90057
           Phone: 213-389-1148
           tbrown@heartofla.org

   For notices and communications to SG BLOCKS:

           SG Blocks, Inc.
           Mahesh Shetty
   D-2067583.3                                8




   -32
   Ex. 1
Case 2:20-cv-04386-ODW-RAO Document 1-3 Filed 05/14/20 Page 24 of 51 Page ID #:88



           195 Montague Street, 14th Floor
           Brooklyn, NY 11201
           Phone: 214-415-3057
           Facsimile: 615-776-3657
           mshetty@sgblocks.com



   Section 12. Severability

   All provisions of this Agreement are severable, and any which are deemed invalid or
   unenforceable shall be ineffective to the extent of such invalidity or unenforceability without
   invalidating the remaining provisions hereof, and this Agreement shall be enforced and
   interpreted as if the invalid or unenforceable provisions were not contained herein and any
   partially valid and enforceable provisions shall be enforced to the extent valid or enforceable.

   Section 13. DISCLAIMER OF WARRANTIES AND HOLD HARMLESS

   EXCEPT AS SPECIFIED IN THIS AGREEMENT, SG BLOCKS MAKES NO WARRANTIES
   WITH RESPECT TO THE SYSTEMS AND RELATED SERVICES AND EXPLICITLY
   DISCLAIMS ALL OTHER WARRANTIES, INCLUDING OF MERCHANTABILITY AND FITNESS
   FOR A SPECIFIC PURPOSE.        WITHOUT LIMITING THE GENERALITY OF THE
   FOREGOING, IT IS SPECIFICALLY AGREED THAT NEITHER SG BLOCKS NOR CLIENT
   SHALL BE LIABLE FOR ANY INCIDENTAL, INDIRECT, SPECIAL, PUNITIVE OR
   CONSEQUENTIAL DAMAGES TO CLIENT OR ANY OTHER PERSON, IN CONTRACT OR
   TORT, INCLUDING LOST PROFITS, INCOME OR REVENUE AND BUSINESS
   INTERRUPTION.

   To the fullest extent permitted by law, CLIENT shall indemnify, defend, and hold harmless SG
   BLOCKS, and its shareholders, directors, insurers, controlling persons, representatives,
   employees, officers and attorneys (collectively, the “SG BLOCKS Indemnified Persons”) for, and
   shall pay to the SG BLOCKS Indemnified Persons the amount of any loss, liability, claim,
   damage, expense (including costs of investigation and defense and reasonable attorneys’ fees)
   or diminution of value, whether or not involving a third-party claim arising, directly or indirectly,
   from or in connection with (i) any breach of any representation, covenant, and/or agreement
   made by CLIENT in this Agreement or any other certificate or document delivered by CLIENT
   pursuant to this Agreement, and/or (ii) CLIENT’S use of Systems and Related Services in
   CLIENT’S business or otherwise, provided however that this indemnity shall not extend to any
   claims that result from willful misconduct or gross negligence of the SG BLOCKS Indemnified
   Persons.

   To the fullest extent permitted by law, SG BLOCKS shall indemnify, defend, and hold harmless
   CLIENT, and its shareholders, directors, insurers, controlling persons, representatives,
   employees, officers and attorneys (collectively, the ‘’CLIENT Indemnified Persons”) for, and
   shall pay to the CLIENT Indemnified Persons the amount of any loss, liability, claim, damage,
   expense (including costs of investigation and defense and reasonable attorneys’ fees) or
   diminution of value, whether or not involving a third-party claim arising, directly or indirectly,
   from or in connection with (i) any breach of any representation, covenant, and/or agreement
   made by SG BLOCKS in this Agreement or any other certificate or document delivered by SG
   BLOCKS pursuant to this Agreement, and/or (ii) the negligent acts or omissions of SG BLOCKS

   D-2067583.3                                   9




   -33
   Ex. 1
Case 2:20-cv-04386-ODW-RAO Document 1-3 Filed 05/14/20 Page 25 of 51 Page ID #:89



   or any of its subcontractors, vendors, suppliers, or anyone directly or indirectly employed by
   them or anyone for whose acts they may be liable, provided however that this indemnity shall
   not extend to any claims that result from willful misconduct or gross negligence of the CLIENT
   Indemnified Persons.
   The provisions set forth in this Section 13 shall survive termination or expiration of this
   Agreement, as shall the provisions set forth in Sections 4, 5, 6, 9, 10, 11, 12, 14, 15, 16, 17.

   Section 14. Headings

   Paragraph headings herein are used solely for convenience and are not intended nor in any
   sense are to be given any weight in the construction of this Agreement, (i.e. construction is to be
   as if headings were not present).


   Section 15. Waiver / Faxed Copies

   The failure of any Party hereto to exercise the rights granted to such Party herein upon the
   occurrence of any of the contingencies set forth in this Agreement shall not in any event
   constitute a waiver of any such rights upon the occurrence of any additional such contingencies.
   Signed faxed or pdf format copies shall be deemed the same as originals for purposes of
   authenticity.




   D-2067583.3                                 10




   -34
   Ex. 1
Case 2:20-cv-04386-ODW-RAO Document 1-3 Filed 05/14/20 Page 26 of 51 Page ID #:90



   Section 16. Full Power

   Both Parties represent they have the full right and power to enter into this Agreement and
   perform all obligations to be performed hereunder and to grant all rights hereunder granted
   without violating the legal or equitable rights of any other person or party.

   Section 17. Governing Law / Jurisdiction / Venue

   The laws of the State of California shall govern the validity, interpretation, construction,
   performance and enforcement of this Agreement, regardless of any conflict of law principals.
   Both Parties agree that both Parties shall institute any action arising out of or relating to this
   Agreement in any federal or state court of general jurisdiction in the State of California. Both
   Parties irrevocably submit and consent to the jurisdiction of any such court and waive any
   objection either may have to either the jurisdiction or venue of such court.

   Section 18. Insurance

   SG BLOCKS shall provide CLIENT with evidence of insurance with respect to the insurance
   coverage SG BLOCKS is required to procure under this Agreement set forth in Exhibit G
   attached hereto. SG BLOCKS shall list the following as additional insureds and indicated on the
   Certificate of Insurance:

       1) The CLIENT, its lenders, investors and consultants.

   The CLIENT must be notified (30) days prior to cancellation of the insurance policy.

   SG BLOCKS shall work collaboratively with the CLIENT in the event the CLIENT, lenders or
   investors make changes to the requirements, provided that SG BLOCKS shall be entitled to
   additional compensation for any reasonable increases in insurance costs resulting from
   changed insurance requirements.




                                     [Signature page(s) follow]




   D-2067583.3                                 11




   -35
   Ex. 1
Case 2:20-cv-04386-ODW-RAO Document 1-3 Filed 05/14/20 Page 27 of 51 Page ID #:91




   -36
   Ex. 1
Case 2:20-cv-04386-ODW-RAO Document 1-3 Filed 05/14/20 Page 28 of 51 Page ID #:92



   EXHIBIT A

                                 SYSTEMS AND RELATED SERVICES
   The proposed Performing Arts Center will be located at La Fayette Park in Los Angeles. The
   construction will consist of 3 levels primarily fabricated from Intermodal Shipping containers with
   an integrated Ensemble space conventionally framed and erected as well as corridors and stairs
   erected on site. The overall GSF of the structure is proposed to total about 23,715 sf. The
   building will be fabricated and erected in accordance with the HCD approved set of documents,
   as identified in Exhibit E.

   All structures are to meet the State and local city requirements.

   Part of the SG Blocks process is to work with the client on price and time reductions. These will
   potentially be achieved through minor design suggestions as well as material selections in order
   to take greatest advantage of the SG Blocks systems.

   The overall completion date is subject to design and drawing time, permitting and approval
   process, and notice to proceed by State and local jurisdiction having authority over approval of
   plans.


   Scope of Work

   1. Architectural and Engineering Services (Design/Build Services)

   Professional fees for all A&E services (Structural, Architectural, MEP) are provided for under
   separate contract. Architectural, Mechanical, Electrical, Plumbing and Sprinkler design services
   are provided under separate agreement with others. The package will produce 100%
   Construction Documents for review and approval by local authorities having jurisdiction (AHJ).

   2. Fabrication Drawings

   Detailed fabrication drawings will be provided for each module showing any and all cuts, holes,
   apertures, structural reinforcements, weld-type call outs, or other modifications to the base
   structure that are required for fabrication.

   3. Green Steel/Structural Frame

   The SG Blocks Structural System with all customizations and reinforcements based on the
   approved configuration and permit set includes:

   A.     Steel modifications such as welding conducted to meet AWS standards
   B.     Designed and engineered in accordance with all local jurisdictions including varying wind
   and seismic requirements
   C.     Comprehensive quality control process for applying primers and treating the steel for
   maximum longevity
   D.     Primer and finish coat on all exterior surface metals
   E.     Engineering supervision and project management


   D-2067583.3                                 13




   -37
   Ex. 1
Case 2:20-cv-04386-ODW-RAO Document 1-3 Filed 05/14/20 Page 29 of 51 Page ID #:93



   4. Transportation and Logistics

   Trucks will be coordinated to arrive allowing for efficient use of space in receiving/setting as well
   as time for weld down and bolt connections by SG Blocks. It is Client’s responsibility that the
   site or staging area be ready to accept building modules as they are delivered.

   Site offloading, erection, interconnections, welding and all site work above the foundation are
   the responsibility of SG Blocks, including a Project Manager present to provide technical
   assistance.
   A.       Fabrication of Modules 12 weeks after release of permits and notice to proceed
   B.       Delivery will be managed by SG Blocks.
   C.       All temporary bracing and protection for transport is included.
   D.       Site rep will be provided to assist in driver coordination and SG Blocks unit
   recognition/orientation.
   E.       Crane, riggers and welders as required to be provided by SG Blocks.
            a.      Currently assumed 2-4 week crane install.
            b.      Currently assumed 9 weeks for all interconnections and mating lines.

   5. Site/Foundation/Permitting

   A.        SG Blocks will assist the site general contractor to obtain necessary jurisdictional
   approvals and permits. Everything will be built with the CBC code as guiding principles and be
   in accordance with the local requirements. All approvals, inspections by authorities having
   jurisdiction and occupancy/use permits are the Client’s responsibility for site related work. All
   approvals, inspections by authorities having jurisdiction and occupancy/use permits for the
   building are SG BLOCKS’ responsibility, with the exception of any site, foundation, underground
   utility, methane mitigation and/or other work within the footprint of the building that falls outside
   of SG BLOCKS’ agreed to Scope of Work
   B.        Foundation allowance is not included. The actual construction of the foundations will
   be by others.
   C.        Installation of the structure on the site is to be completed by SG Blocks Subs.
   D.        Upon completion of the Building, SG Blocks will assist with obtaining the required
   Certificate of Occupancy.

   6. Modular Interior Finish Out

   SG Blocks will be completing the interior finish out of the modules in a licensed and approved
   modular fabrication plant. All work completed will be per the approved drawings.

   7. Exclusions
   A.     Removal of any existing structure
   B.     All foundations, site work and site utility systems from utility agency POC to building
   POC. Electrical POC at building made by Site GC or Electric Utility company at either Main
   House Panel or meter, as deemed appropriate by Site GC or Utility Company. Plumbing and
   Sewage POC to be made within building footprint, in crawl space, where supply and sewer lines
   are stubbed up by Site GC. SG BLOCKS to provide POC from the building water, fire water,
   sewer and storm drain systems to the site systems
   C.     Telephone connections and the punch panel are to be provided by others and not the
   responsibility of SG Blocks, except pathways to be provided by SG BLOCKS
   D.     Permits and fees. SGB shall be responsible for permits required for their building
   D-2067583.3                                  14




   -38
   Ex. 1
Case 2:20-cv-04386-ODW-RAO Document 1-3 Filed 05/14/20 Page 30 of 51 Page ID #:94



   systems and within the building envelope including elevators, fire alarm, fire sprinklers, etc. as
   required by Authority Having Jurisdiction.
   E.     Installation of the data cables and the runs to the IT/data rooms is assumed to be done
   by others and not the responsibility of SG BLOCKS. Conduit, j-boxes and pull string to be
   provided by SG BLOCKS to the extent that these items are shown in the final approved
   drawings.




   D-2067583.3                                  15




   -39
   Ex. 1
Case 2:20-cv-04386-ODW-RAO Document 1-3 Filed 05/14/20 Page 31 of 51 Page ID #:95



   EXHIBIT B

                                                      Pricing
   May 3, 2017

   Heart of Los Angeles
   Performing Arts & Enrichment Center
   625 S. La Fayette Park Place
   Los Angeles, CA 90057

                                            HOLA Cost Estimate
   Pricing

  Line Item                                                                                Qty   Cost
  GreenSteel and Modular Fit Out
     Containers – Procurement and Modifications (Cut-in of doors, windows,                 44           $ 164,592
     passageways)
     Modular Finish Out:
                 Steel and Welding Support of Container Units                                        $ 681,657
                 Adjust HSS Framing                                                                  $ (50,000)
                 Floors and Floor Coverings – subflooring, preparation and final floor               $ 108,551
                 install
                 Interior and Exterior Walls and Coverings – Stud out walls,                            $ 628,991
                 insulation (exterior), Drywall/other hang and finish, painting
                 Roof and Ceiling Covering – Preparation, Drywall/plaster, where                        $ 130,525
                 specified, painting
                 Trim, Doors and Windows – Installation of doors and windows,                           $ 556,201
                 hardware install, casement and trim
                 Electrical – wiring, outlets, switches, access panels within individual                $ 281,763
                 container units, preparation for on-site connections
                 Credit for C2C Lights                                                              $ (125,000)
                 Plumbing – supply and drain lines installed with access panels and                     $ 72,663
                 preparation for on-site connections; fixtures
                 HVAC – ductwork and mechanicals for on-site hookup                                     $ 307,081
                 Furniture, Cabinetry and Casework – Cabinetry build and finish,                        $   9,145
                 mounting and installation
                 Fire Alarm and Suppression                                                             $ 294,856
                 Corridor Lighting Package (installed)                                               $ 29,740
                    Subtotal – Modular Finish Out                                                  $ 2,926,173
     Factory Assembled/non-installed/loose-shipped Items:

                 On-site Walls, Windows and Doors                                                       $ 81,650
                 Ensemble Room (Materials loose shipped for on-site fabrication)                        $ 279,000
                 Trespa Rain Screen(Bi-fold Door only)                                                  $ 28,749
                 Walkways, Stairs and Gates                                                             $ 131,528
                 Roof Framing, Insulation and Membrane                                                  $ 159,621
   D-2067583.3                                       16




   -40
   Ex. 1
Case 2:20-cv-04386-ODW-RAO Document 1-3 Filed 05/14/20 Page 32 of 51 Page ID #:96



                 On-site Utilities Distribution Materials                                      $     30,090
                 Container Connections (for on-site welding at set)                            $     46,153
                 Bi-Fold Door                                                                  $     98,540
                 Low Voltage Wiring (Material)                                                 $     16,575
                 Skylight (Allowance)                                                                     -
                 Bridge and Handrails                                                              $ 22,300
                 Imbed plates with studs                                                            $ 5,184

                        Subtotal – Factory        Assembled.      non-installed/loose-            $899,390
                        shipped Items:
      Elevator                                                                                 $ 84,000
      Substitute VCT for CT                                                                    $ (22,000)
      Add Steel for Solar                                                                           $ 5,500
      Add Gates at Entrances                                                                       $ 11,646
      Subtotal – GreenSteel and Modular Fit Out                                               $4,069,301


  Transport and Logistics and Site Install
                 Transportation to site *                                                54   $ 255,582
                 Site install; crane, riggers, welders, (prevailing wage)                     $     47,520
                 Mating line interconnections (prevailing wage)                               $ 735,808

      Subtotal – Transport and Logistics and Site Install                                     $1,038,910

  Estimated Project Total                                                                     $ 5,108,211


   Transport costs are subject to change due to fuel adjustments and state permit changes prior to
   fabrication. SGB will notify CLIENT of any increased transport costs after CLIENT issues a notice
   to proceed with fabrication. Any Transportation cost adjustments shall not exceed 5% of the
   Transportation budget as stated above.

   Prices quoted are good until June 1, 2017. If this Agreement is not executed by June 1, 2017, then
   SGB reserves the right to adjust to accommodate price increases from subcontractors and
   vendors due to inflation and availability of materials.




   D-2067583.3                                       17




   -41
   Ex. 1
Case 2:20-cv-04386-ODW-RAO Document 1-3 Filed 05/14/20 Page 33 of 51 Page ID #:97



   EXHIBIT C
                            COMPENSATION AND SERVICE MILESTONES

   Payment Terms and Schedule

   The total amount due and payable to SG BLOCKS for its work under this Agreement is
   $5,108,211 and payments shall be made based on the milestones set forth below. This amount
   will be based for material and labor costs as outlined in Exhibit B, which CLIENT acknowledges
   as acceptable.

            Approx. Days        % of
            After Signed      Contract
              Contract        Invoiced
   Draw #                                                                 Milestone

       1           1          12.50%      Contract Signed/Deposit; Container and Material Procurement


       2          30           12.5%      Notice to Proceed with Fabrication and Container Modifications


       3          60           17.5%      Container Fabrications/Modular Fit-Out


                                          Completion - Modular Fit-Out - Preparation for Shipment (1); Purchase and
       4          90           27.5%
                                          acquisition of all Loose Shipped Items for On-Site Installation.


       5          120            5%       Transportation and Mobilization- Houston to Los Angeles

                                          Inventory and Approval of Loose Shipped Items Upon Delivery to Site


                                          On-site Assembly; Substantial Completion; and complete/accurate as-builts,
       6          150           25%       to be verified by AOR and Owner/Owner Representative prior to covering
                                          work.


                                          Retainage Release after completion of Punchlist and C&O per
                                          payment terms once approved.
       7          N/A           N/A
    Modular fabricator requires payment in full prior to release of modules and shipment. This has been accounted
    for on the above draw schedule.

    Retainage of 10% will be withheld for Draws #1-6.


   Any cost plus billing for additional services or change orders will be charged and due as
   incurred less 10% retention until project retainage is released per terms mentioned above.

   For each payment, SG Blocks will issue an invoice in full accordance with the Agreement.
   Payments listed within are net of all taxes, fees and bank charges.
   D-2067583.3                                    18




   -42
   Ex. 1
Case 2:20-cv-04386-ODW-RAO Document 1-3 Filed 05/14/20 Page 34 of 51 Page ID #:98



   EXHIBIT D




   D-2067583.3                      19




   -43
   Ex. 1
Case 2:20-cv-04386-ODW-RAO Document 1-3 Filed 05/14/20 Page 35 of 51 Page ID #:99




   D-2067583.3                      20




   -44
   Ex. 1
Case 2:20-cv-04386-ODW-RAO Document 1-3 Filed 05/14/20 Page 36 of 51 Page ID #:100




   D-2067583.3                       21




   -45
   Ex. 1
Case 2:20-cv-04386-ODW-RAO Document 1-3 Filed 05/14/20 Page 37 of 51 Page ID #:101




   D-2067583.3                       22




   -46
   Ex. 1
Case 2:20-cv-04386-ODW-RAO Document 1-3 Filed 05/14/20 Page 38 of 51 Page ID #:102




   D-2067583.3                       23




   -47
   Ex. 1
Case 2:20-cv-04386-ODW-RAO Document 1-3 Filed 05/14/20 Page 39 of 51 Page ID #:103




   D-2067583.3                       24




   -48
   Ex. 1
Case 2:20-cv-04386-ODW-RAO Document 1-3 Filed 05/14/20 Page 40 of 51 Page ID #:104




   D-2067583.3                       25




   -49
   Ex. 1
Case 2:20-cv-04386-ODW-RAO Document 1-3 Filed 05/14/20 Page 41 of 51 Page ID #:105




   D-2067583.3                       26




   -50
   Ex. 1
Case 2:20-cv-04386-ODW-RAO Document 1-3 Filed 05/14/20 Page 42 of 51 Page ID #:106




   D-2067583.3                       27




   -51
   Ex. 1
Case 2:20-cv-04386-ODW-RAO Document 1-3 Filed 05/14/20 Page 43 of 51 Page ID #:107



   EXHIBIT F

   ONSITE SAFETY PLAN

   As a condition of this Agreement, SG BLOCKS will provide a detailed Safety Plan to CLIENT for review
   and acceptance prior to any material delivery or on-site construction activity within the contracted Scope
   of Work of SG BLOCKS. The Safety Plan must comply with Cal OSHA safety standards.




   D-2067583.3                                    28




   -52
   Ex. 1
Case 2:20-cv-04386-ODW-RAO Document 1-3 Filed 05/14/20 Page 44 of 51 Page ID #:108



   EXHIBIT G

   INSURANCE REQUIREMENTS

   Throughout the term of this Agreement, SG BLOCKS shall obtain, and maintain in full force and
   effect, the following policies of insurance on behalf of HOLA Community Partners (the
   ‘’QALICB’’):

       Commercial General Liability insurance, insuring for third party claims of legal liability
       against the Contractor, and caused by bodily injury, property damage, personal injury or
       advertising injury, arising out of the activities of the contractor, and including the costs to
       defend such actions brought against the contractor. Completed Operations coverage shall
       also be included in the policy. The policy shall include an endorsement(s) adding as
       Additional                                                                             Insured:

           ●     The QALICB (using form CG 2026 or equivalent)
           ●     U.S. Bancorp Community Development Corporation (using form CG 2026 or
                 equivalent)
           ●     Twain Investment Fund 209, LLC (using form CG 2026 or equivalent)
           ●     New Markets Community Capital XXI, LLC (using form CG 2026 or equivalent)

       Limits of the policy shall be at least $1 million per occurrence and $2 million in the general
       aggregate.

       Umbrella/Excess Liability insurance, with the Commercial General Liability, Automobile
       Liability and Employers Liability polices scheduled as underlying policies. Limits of the policy
       shall be at least $2 million per occurrence and in the annual aggregate. All entities added as
       Additional Insureds to the Commercial General Liability shall also be Additional Insureds
       under the Excess/Umbrella Liability policy.


   All insurance policies shall be underwritten by companies licensed to write such insurance in the
   state in which the Project is located, and shall be rated in the latest A.M. Best’s Insurance
   Rating Guide with a rating of at least A-, and be in a financial category of at least IX.

   All such policies shall include endorsements requiring at least 30 days’ prior written notice to US
   Bancorp Community Development Corporation of any cancellation, termination or reduction of
   coverage therein. Notice to US Bancorp Community Development Corporation of any
   replacement of any policy shall be made at least 10 days prior to such replacement, and shall
   be in the form of a copy of the replacement policy, or by certificate, as noted above.

   Evidence of insurance above may be provided on a Certificate of Insurance issued to the
   QALICB and US Bancorp Community Development Corporation. All Certificates shall be
   amended in the Cancellation provision by deleting the words “endeavor to” and “but failure to
   mail such notice shall impose no obligation or liability of any kind upon the company, its agents
   or representatives.”




   D-2067583.3                                  29




   -53
   Ex. 1
Case 2:20-cv-04386-ODW-RAO Document 1-3 Filed 05/14/20 Page 45 of 51 Page ID #:109




                                             EXHIBIT H

                                         SCOPE OF WORK

   Description: Scope of work performed by SG BLOCKS includes, but not limited to the following,
   which shall meet all code requirements and obtain a final Certificate of Occupancy Permit.

   General Conditions
   Building structure – floors, walls and roofs (includes Ensemble Room)
   Blocking for casework
   Casework
   Insulation
   Roofing
   Sheet metal flashing
   Caulking and sealants
   Roof hatch and ladder
   Doors and hardware
   Windows
   Exterior stucco
   Interior wall finishes
   Ceiling grid and tile
   Flooring (sheet vinyl)
   Painting – doors and frames
   Painting – hollow metal window frames
   Painting – exterior stucco
   Restroom accessories
   Toilet partitions
   Smart boards backing, conduit and j-boxes
   Signage backing
   Code signage within building footprint
   Elevator and stairways
   Fire extinguishers and cabinets
   HVAC system
   HVAC system commissioning
   HVAC microprocessor controls
   EMS systems
   Splash blocks
   Plumbing area drains within building footprint
   Plumbing final connections to stub ups by site contractor
   Plumbing – rough within building
   Plumbing – supply and set finish
   Roof drainage
   Second floor corridor drainage
   Electrical power within buildings
   Horizontal cabling
   Interior lights
   Exit lights
   D-2067583.3                               30




   -54
   Ex. 1
Case 2:20-cv-04386-ODW-RAO Document 1-3 Filed 05/14/20 Page 46 of 51 Page ID #:110



   Electrical main distribution, transformers and switchgear
   Exterior lights at doors
   Low voltage conduit, j-boxes and pull strings
   Low voltage lighting controls
   Fire Alarm system and cabinets
   Audio, visual, communications, data, TV, security, access control, F/A conduit, j-boxes and pull
   strings
   Building grounding
   Fire sprinkler system
   Grille vents
   Ramps, landings and stairs within building footprint
   Standard handrails within building footprint and bridge railings
   Final cleaning
   All work within building envelope
   OFCI materials, equipment and accessories
   Deliver and install modules
   Modular building design and engineering
   Sales tax
   Building Architecture, Structural, Mechanical, Electrical Engineering
   State and local approvals / permits
   Foundation design
   Methane System sealing of floor penetrations at crawl space

   Specialty Contractor
   Deliver units to site and/or staging area.
   Inspect Units for damage in transport and repair/replace as necessary.
   Transport modules from staging area and/or site to pick location for setting.
   Secure Units to prevent theft & vandalism
   Supply & Install Factory & Site sprinkler systems and make final connection at
   site/building POC.
   Test Sprinkler system before covering crossovers
   Install Ensemble room bi-fold Schweiss door
   Install Green roof irrigation and make final connection at site/building irrigation
   POC.
   Install Green roof edging, base and planting modules
   Install elevator mechanicals and lift unit
   Methane system seals for thru floor penetrations.
   Final building keying.
   Temporary restroom, water, heating and ventilation.
   Temporary power distribution to work area from Site Contractor temp power
   source. Temp power source provided by the Site Contractor is NOT sized for
   building                                                                    welding.
   Temp power for welding.
   Debris storage and removal.
   Finish cleaning.
   Exterior cleanup to the extent of SGB work.


   Crane and Set
   D-2067583.3                                 31




   -55
   Ex. 1
Case 2:20-cv-04386-ODW-RAO Document 1-3 Filed 05/14/20 Page 47 of 51 Page ID #:111



   Verify foundation is square, level, and to the proper elevation
   Specify & provide crane & rigging that is adequate for lifting and setting modules
   – provide Site Contractor a copy of the lift plan and coordinate with Site
   Contractor.
   Verify structural connections meets plans and specs
   Supply all tools and labor for erection/set up
   Supply come along and anchors for set process

   Crane Installation and Set of Factory Built Modular Units
   Make leveling adjustments as needed while stacking units

   Set elevator shaft walls (1 additional pre-fabricated wall to be set amongst three
   container ends)

   Align modules & make structural connections
   Protection of wire, pipes ducts etc during craning and set
   Responsible for repairs to any work installed by others and for any site damage
   resulting from own work.
   Unfold, attach and seal temp flashings water/vapor barriers between modules

   Weather in container units - temporary EPDM coverage, provided by modular
   fabricator as necessary.
   Crane and set interconnected structural steel fabricated members for corridor,
   roof, walkways, etc.
   Set and erect factory fabricated parapet members at perimeter of roof
   Build curb and set steel framing for HVAC units and ducts



   Stack carriers for return to factory
   Return tarps to factory
   Flash/cover exterior interconnection points - vertical and horizontal seams;
   flashing from vertical to horizontal connections (Material prefabricated in modular
   factory)
   Flashings at modular to foundation.
   Filling of gap between modular sill C rail and foundation.
   Install gutters and downspouts, material provided, at select areas of building and
   make final connection at site/building storm drain POC.

   Set Ensemble Room Wall Panels; Bolt and Connect – provide and install base
   plates for brace frames.
   Set Ensemble room roof trusses
   Crane and set modular rooms (non-container based modules)
   Set factory fabricated structural steel members for corridor and structural wall
   framing at Ensemble Room.
   Set factory supplied and fabricated metal decking for corridor walkways

   D-2067583.3                                32




   -56
   Ex. 1
Case 2:20-cv-04386-ODW-RAO Document 1-3 Filed 05/14/20 Page 48 of 51 Page ID #:112



   Install 3" composite deck on roof.


   Welding & Ironwork
   Pre-fabrication - welding of blind connection plates on containers on ground
   Placement of Reinforcing Steel, Anchors and Dowels Cast in Concrete (ONLY IN
   SITE-BUILT CORRIDOR/STAIR AREA)
   Welding and connection of first story Factory Built Modular Units to Foundation
   piers
   All welding and structural connections between stacked Factory Built Modular
   Units
   All welding of site built items, including pedestrian bridge, stairs, ramps, railings,
   bridge railings, rooftop railing and walkways
   Elevator Shaft Rail Welding - 6x8 HSS and shims on each side of shaft walls
   Install staircases
   Install handrails
   Welding of base containers to foundation points and furnish/install plates at
   foundation. Furnish base plates embedded in top of concrete footings for site
   contractor install.
   Welding and bolting of connection points - vertical and horizontal - between
   containers
   Furnish and install base plates attached to brace frames.
   Provide and install vertical connection plates that do not embed in foundations
   (detail 12/S2.1)


   Concrete
   Concrete formwork and on-site pours (ONLY IN SITE-BUILT CORRIDOR/STAIR
   AREA)
   Set rebar in corridor walkways before pouring concrete
   Pour concrete on elevated walkways of corridor
   Fill and finish stair pans on corridor steps to be erected
   Concrete on metal deck for the pedestrian bridge.


   Plumbing
   Below grade Waste and Water Supply connections to building (by Others);
   Connection from modules to stub ups
   Connect waste and water supply lines between Factory Built Modular Units at
   access panel locations on walls, ceilings or floors, as prepared by modular factory.

   Pressure test all waste and supply lines
   Balance and test all fixtures/faucets for scald/temperature
   Testing of cross over connections prior to cover
   Check all threaded connections for leaks prior to water test
   Check & tighten shut off valves prior to water test
   Pressure check completed water supply system

   D-2067583.3                                  33




   -57
   Ex. 1
Case 2:20-cv-04386-ODW-RAO Document 1-3 Filed 05/14/20 Page 49 of 51 Page ID #:113



   Pressure check factory built portion of water supply system
   Column test completed DWV system
   Column test factory built portion of DWV system
   Flush water system in modules prior to connection to service
   Install faucet aerators after system flush
   Take waste vent pipes through roof & properly boot & seal
   Install water pressure regulators to match manufacturers plans
   Install exterior silcocks and/or faucets per plans
   Chlorination of complete water system.(SG Blocks was not assuming this was a
   requirement of the project. If this is a requirement as part of LADBS permit
   requirements, it will be completed. If this is a requirement by a non-jurisdictional
   entity (i.e. bank, board requirements, etc.) this will be considered an additional
   service.)
   Pressure test full system.
   Final POC connections – coordinate with Site Contractor.


   HVAC
   Interconnection between modular units of factory-installed ductwork in shafts and
   access panels, as prepared at modular factory.
   Interior HVAC duct trim out (where necessary)
   Remove shipping protections from grilles
   Extend exhaust line from Data Room through exterior (if not completed within
   factory)
   Extend bathroom exhaust line through exterior (if not completed within factory)

   HVAC units set and mounted onto rooftop steel points
   HVAC units insulated trunk lines and electrical connections (provided) installed
   Install condensing units, pad, line set, connect thermostat wire, connect duct on
   rooftops
   Install condensate lines

   Test and balance system
   Duct testing required on-site for title 24 by HERS approved rater
   Inspection of ductwork of site-built "Ensemble Room"
   Inspection of installation of rooftop units
   Install copper freon lines from mini-split condensing units on roof to indoor wall
   mounted units.


   Electrical
   Connect Container Branch Panels into Main Building Service transformer (to be
   installed by General Contractor/Others).
   Main switch gear for the building.(A main “House Panel” is provided for the
   modular building units, and which will be wall mounted with a nipple for the Main
   Building Service to connect into. We are assuming “House Panel” and “Main
   D-2067583.3                                 34




   -58
   Ex. 1
Case 2:20-cv-04386-ODW-RAO Document 1-3 Filed 05/14/20 Page 50 of 51 Page ID #:114



   switch gear” are the same item. As is standard, it is assumed that the Site GC or
   Utility company will make the final connection to the grid to power the system.)
   The main house panel shall be sized sufficiently to additional power supply
   necessary for site storm drain and sewer pump systems and control panels.
   The main house panel shall include a meter section.
   Phone, cable TV, AV, security, data, WIFI and intercom infrastructure in the
   building.(Only high voltage wiring will be provided. Low-voltage, data,
   communication and other wire is not to be provided. Conduit and rough-in junction
   boxes will be provided, but not the wire - aside from high voltage.)
   Conduits, electrical panels and lighting control panels sized to include for site
   lighting. Electrical panels shall be sized sufficiently to provide power to the storm
   drain and sewer pump systems and controllers.
   Interconnection of individual electrical from each Factory Built Modular unit
   junction box to specified Branch Panel (Wires and Junction boxes to be clearly
   marked with individual Circuit numbers) via site-installed conduit.
   Rough-in and finished wiring for Ensemble Room and Corridor
   Rooftop wiring and electrical connections, bonding and grounding of HVAC units
   Connect module circuits to subpanel/specified Branch panels - in conduit via
   factory-provided and set junction boxes
   Wire and install corridor lighting
   Finish conduit and Phone, cable TV, AV, Intercom wiring between boxes and to
   main
   Test electrical system prior to final close up


   Finish/Carpentry
   Install flooring overlays at modular connection points
   Interior flashing/covers installed on ceiling seams between containers.
   Repair floor where access panels were required
   Access panels installed within container units over electrical and plumbing
   connections
   Complete base & door trim at mate lines, in open/joined container rooms
   Installation of All Items Marked “Shipped Loose, Installed On-Site” (Doorknobs,
   Drawer pulls, etc.)
   Adjust doors and latches, as necessary.

   Install & Seam carpets
   Install Toe kicks as needed after flooring install
   Install Door stops
   Counter Top Installation


   Drywall & Paint
   Adjust mate line openings, strap, and shim
   Drywall close up on mate line openings
   Repair ceiling where access panels were required
   Repair wall where access panels were required
   D-2067583.3                                   35




   -59
   Ex. 1
Case 2:20-cv-04386-ODW-RAO Document 1-3 Filed 05/14/20 Page 51 of 51 Page ID #:115



   Repair drywall cracks and other minor imperfections caused by set & transport
   Finish Painting at close up and any required touch up
   Interior drywall installation over mate line connections and in site-built areas,
   where needed.
   Interior drywall tape, compound and finish
   Prime and paint drywall areas
   Walls & Ceiling paint other than areas left unpainted for module install
   Exterior building paint
   Exterior dryvit/elastomeric plaster system
   Exterior Architectural finishes




   D-2067583.3                               36




   -60
   Ex. 1
